Citation Nr: 1209259	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  01-07 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral pes planus prior to August 24, 2009, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied a rating in excess of 10 percent for service-connected bilateral pes planus.  During the pendency of the appeal, the Veteran moved and his claims file was transferred to the RO in St. Petersburg, Florida.  In August 2007, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding has been associated with the claims folder.  

In November 2008, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration.  In December 2009, following the requested development, the AMC increased the disability rating for bilateral pes planus to 30 percent, effective from August 24, 2009, the date of the VA examination.  The Board notes that as the Veteran is presumed to seek the maximum rating for his service-connected disability, the claim for an evaluation in excess of 10 percent prior to August 24, 2009, and in excess of 30 percent thereafter, continues to remain on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2010, the Board again remanded this case to the RO via the AMC for further development and addendum to the August 2009 VA examination report.  The Board finds that the AMC/RO substantially complied with the May 2010 Remand directives, and therefore the Board may proceed with its review of the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).




FINDINGS OF FACT

1.  The Veteran's pes planus is manifested by a pronounced flat foot with constant extreme tenderness, inward displacement of the tendo Achilles, mild pronation, calluses, and numbness, not improved with the use of orthopedic shoes, and a fractured right fifth metatarsal.

2.  The Veteran has a residual scar from surgery on his right fifth metatarsal that is painful on examination.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating of 50 percent for bilateral pes planus for the entire rating period have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71, Diagnostic Code 5276 (2011).

2.  The criteria for a separate 10 percent rating for residual scar, right fifth metatarsal, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned. 

The initial AOJ decision that is the basis of this appeal was decided in April 2001.  A letter dated in February 2004 informed the Veteran of the evidence required to establish an increased rating and of his and VA's respective duties for obtaining evidence.  A letter dated in March 2009 informed him of how VA determines disability ratings and effective dates for disabilities that have been service-connected.  Following the 2004 notice, the claim was readjudicated via May 2004 and May 2006 supplemental statements of the case (SSOCs). Following the 2009 notice, the claim was readjudicated via December 2009 and April 2011 SSOCs.  Thus, although the notices were sent after the initial adjudication, the Board finds that the notice timing error has been rendered harmless due to the subsequent readjudication of the claim after proper notice was provided. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  In light of the above, the Board finds that all notices required by the VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim for an increased rating, and the duty to assist requirements have been satisfied.  VA and private treatment records were obtained and associated with the claims file.  The Veteran underwent VA examinations in 2001, 2004, 2005, and 2009 in order to obtain medical evidence as to the nature and extent of his bilateral foot disability.  A May 2010 addendum opinion was also obtained. 

The Board finds that, collectively, the VA examination reports obtained in this case are adequate.  The VA examiners reviewed the Veteran's medical history, conducted necessary testing to properly evaluate the claimed disability, and recorded pertinent findings consistent with the examinations and record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  There is no identified relevant evidence that has not been accounted for.  Further, the conduct of additional development would serve no useful purpose, especially given the favorable decision being made on appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating his claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability. 38 C.F.R. § 4.71a, Diagnostic Code 5276.

Terms such as "mild," "slight," "moderate," and "severe," are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6. 


Analysis

The Veteran's service connected bilateral pes planus is rated as 10 percent disabling prior to August 24, 2009, and 30 percent thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Consequently, an issue is presented as to whether staged ratings remain for consideration.  However, for the reasons explained below, and due to the need to reconcile the various reports into a consistent picture and to assign the higher of two ratings where the disability picture more nearly approximates the criteria for the next higher rating, see 38 C.F.R. §§ 4.2, 4.7, the Board finds that an increased rating of 50 percent is warranted for the entire rating period on appeal.  

During the appeal period, the Veteran has undergone multiple VA examinations of his feet.  In the April 2001 VA examination report, the Veteran was noted to have a moderate degree of pes planus with mild shift in weight bearing line.  The examiner also indicated the Veteran had fractured the fifth metatarsal of his right foot and subsequently required surgery.  He reported that the Veteran developed complications during surgery and is left with a residual scar with a keloid that is approximately an inch and a half long and tender to touch.  

According to the March 2004 VA examination report, the Veteran demonstrated mild Achilles tenderness, mild pronation deformity, no shift in weight bearing line; and large calluses were seen on the base of the right big toe.  The examiner opined that the Veteran had a moderate degree of pes planus deformity and moderate degree in reduction in endurance.  

At the time of the September 2005 VA examination, the Veteran complained of constant pain on both feet.  The examiner indicated that there was no malalignment of the Achilles tendon and no abnormal callus formation, other than the plantar callus.  The examiner also noted that the Veteran had decreased sensation to light touch in both feet and decreased position sense in the right great toe.  

Upon examination in August 2009, the examiner reported tenderness and abnormal weight bearing in both feet.  Calluses were observed on both feet.  The examiner also noted inward bowing of both Achilles and mild pronation.  In addition, the August 2009 VA examiner was asked to provide an opinion as to which identified symptoms and conditions, such as numbness and fracture of the fifth metatarsal, are included as part of the service-connected bilateral pes planus, and which symptoms are not part of the service-connected condition.  The 2009 VA examiner indicated that a claims file review showed that the Veteran had multiple bilateral foot complaints and that she was unable to opine as to what symptoms belonged to which physical complaint without resorting to mere speculation.  In an addendum completed in June 2010, the examiner provided a further explanation as to why it was not possible to separate out the symptomatology related to the service-connected and nonservice-connected disabilities of the Veteran's feet.  

At his August 2007 hearing, the Veteran testified to having constant pain in his feet and reported that he required orthotics.  He also stated that the pain in his feet was progressive and caused difficulty walking.  

As noted above, the August 2009/June 2010 VA examiner indicated that she was unable to opine as to what symptoms belonged to which physical complaint without resorting to mere speculation, regarding the Veteran's complaints of having fractured his fifth metatarsal bone of the right foot and having numbness.  The Board notes that evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury, and the pyramiding of ratings for the same disability under various diagnoses, is prohibited. 38 C.F.R. § 4.14.  Nevertheless, "when it is not possible to separate the effects of the (service connected disability and the non-service connected disability), VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service connected condition." 61 Fed. Reg. 52698 (Oct. 8, 1996);  see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  When a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, because the Veteran's numbness and fracture of the right fifth metatarsal have not been deemed to be separate and distinct from the Veteran's bilateral pes planus, resolving all doubt in favor of the Veteran, the Board finds that all symptomatology of the feet are for consideration in evaluating the Veteran's bilateral pes planus.

Based on review of the evidence, the Board finds that a higher evaluation of 50 percent is warranted for the entire rating period.  Although the Veteran has not demonstrated marked pronation or severe spasm of the tendo Achilles on manipulation, the Veteran has complained of having constant pain on the plantar surfaces of the feet, and that his condition has not improved with the use of orthopedic shoes or appliances at any time during the applicable period .  He also exhibits mild pronation, inward displacement, calluses, extreme tenderness, and numbness.  

The Board has considered whether a separate compensable evaluation for hammertoes is warranted.  In that regard, Diagnostic Code 5282 provides that hammer toes of all toes of the foot, without claw foot, warrant a 10 percent evaluation.  While the evidence shows hammer toe of the right second toe, the evidence does not show hammer toes of all the toes in either foot.  Accordingly, a separate disability evaluation based on hammertoes is not warranted.

The 50 percent rating is the highest available rating under Diagnostic Code 5276 and the other diagnostic codes pertaining to disabilities of the foot such that consideration of Diagnostic Codes 5277-84 cannot provide any additional benefit to the Veteran.  Additionally, where a Veteran is in receipt of the maximum rating for limitation of motion of a joint, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that consideration must be given to functional loss due to pain, as well as to weakened movement, excess fatigability, etc., in addition to any limitation of motion), do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Additional findings noted during the September 2005 VA examination included the mild degenerative changes at the base of the fifth metatarsal and degenerative change at the superior aspect of the talonavicular joint seen on x-ray.  The 2005 examiner indicated that the degenerative joint disease noted between the talus and navicular is just as likely as not related to the Veteran's pes planus.  Following this examination, in an August 2011 rating decision, the agency of original jurisdiction (AOJ) assigned a separate noncompensable rating under 38 C.F.R. § 4.71a, DC 5003-5283 for degenerative joint disease of the right fifth metatarsal.  No notice of disagreement has been submitted by the Veteran with respect to this determination.

Regarding the Veteran's residual scar from surgery incurred after fracture of his right fifth metatarsal, the Board has a considered whether the scar warrants a separate compensable rating.  Prior to August 30, 2002, superficial and poorly nourished scars with repeated ulceration, warranted a 10 percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7803.  For superficial scars that were tender and painful on objective demonstration, a 10 percent evaluation was warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Other scars were rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Effective August 30, 2002, Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Effective August 30, 2002, Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule). 38 C.F.R. § 4.118. 

The criteria for rating skin disability were again revised, effective October 23, 2008. 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The Board notes that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As neither situation applies in this case, the Board will not consider the 2008 changes.

With regard to his post-operative scar of the foot (which, as discussed above, is being considered as part of the pes planus rating claim due to the inability of the VA examiner to separate out the symptomatology related to the Veteran's various foot conditions), the Veteran complained of pain on examination during the April 2001 VA examination.  As such, a 10 percent evaluation under DC 7804, for a painful scar, is applicable.  The scar on the Veteran's right fifth metatarsal does not involve the head, face or neck, so evaluation under DCs 7800 or 7801 is not applicable.  There is no allegation or evidence of ulceration, instability, significant tissue loss, or limitation of motion associated with the scar.  Consequently, a higher rating for the scar is not warranted.

Extraschedular Rating

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the claim be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra- schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1)(2010); Thun, 22 Vet. App. at 116.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral pes planus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral pes planus with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Diagnostic Code 5276 contemplates a pronounced condition with extreme tenderness and severe spasm, with no improvement provided by orthopedic shoes and appliances.  As such, the rating code criteria contemplate a significant degree of functional limitation, to include the degree of limitation seen in the Veteran's VA treatment records and VA examination reports.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, the record does not show that he has required frequent hospitalizations for his bilateral pes planus.  Additionally, there is no evidence of marked interference with employment due to the disability.  Therefore, the Board finds that referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is not warranted in this case.







[Continued on Next Page]

ORDER

A rating of 50 percent for bilateral pes planus for the entire rating period is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate 10 percent rating for residual scar, right fifth toe, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


